Name: Commission Regulation (EEC) No 212/81 of 28 January 1981 fixing the export refunds on fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 25/ 14 Official Journal of the European Communities 29 . 1 . 81 COMMISSION REGULATION (EEC) No 212/81 of 28 January 1981 fixing the export refunds on fishery products ated outside the customs territory of the Community do not qualify for refunds ; Whereas economically important quantities of frozen whole mackerel , frozen fillets of mackerel , dried and salted coalfish and mackerel , dried, salted or in brine can be exported at the present time ; Whereas pursuant to Commission Regulation (EEC) No 686/78 of 6 April 1978 laying down additional provisions as regards the granting of export refunds on fishery products (4), for the purposes of the export refund system, fishery products of Community origin frozen and/or processed on board a vessel registered or recorded in a third country and flying the flag of a third country shall be considered to be products which are not of Community origin ; Whereas it follows from applying these detailed rules to the present market situation and in particular to prices for fishery products in the Community and on the world market that the refunds should be as set out in the Annex hereto ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 % , a rate of exchange based on their effective parity ;  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 3443/80 (2), and in particular the fourth subparagraph of Article 23 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 23 of Regulation (EEC) No 100/76 provides that, to the extent necessary to enable econo ­ mically important exports of the products listed in Article 1 (2) of that Regulation to be effected on the basis of prices for these products on the world market, the difference between these prices and prices within the Community may be covered by an export refund ; Whereas Article 2 of Council Regulation (EEC) No 110/76 of 19 January 1976 laying down general rules for granting export refunds on fishery products and criteria for fixing the amount of such refunds (3), provides that when refunds are being fixed account must be taken on the one hand of the existing situa ­ tion and the future trend with regard to prices and availabilities of fishery products on the Community market and prices on the world market on the other ; whereas account must also be taken of the costs referred to in (c) of that Article and of the economic significance of the proposed exports and of the aims of the common organization of the market in fishery products ; Whereas Article 3 of Regulation (EEC) No 110/76 provides that, when prices on the Community market are being determined, account must be taken of the ruling prices which are most favourable from the exportation point of view ; whereas, when prices on the world market are being determined, account must be taken of the prices indicated in paragraph 2 of that Article ; Whereas the world market situation or the specific requirements of certain markets may make it necessary to vary the refund according to the destination of the products in question ; Whereas products of Community origin which are landed, direct from the fishing grounds, in ports situ ­ HAS ADOPTED THIS REGULATION : Article 1 The export refunds referred to in Article 1 (2) of Regu ­ lation (EEC) No 100/76 shall be as set out in the Annex hereto . Article 2 This Reglation shall enter into force on 29 January 1981 . (') OJ No L 20, 28 . 1 . 1976, p . 1 . ( 2) OJ No L 359, 31 . 12. 1980, p . 13 . (3) OJ No L 20, 28 . 1 . 1976, p . 48 . (4) OJ No L 93, 7 . 4 . 1978 , p . 12 . 29 . 1 . 81 Official Journal of the European Communities No L 25/ 15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 January 1981 . For the Commission Georges CONTOGEORGIS Member of the Commission No L 25/ 16 Official Journal of the European Communities 29 . 1 . 81 ANNEX to the Commission Regulation of 28 January 1981 fixing the export refunds on fishery products (ECU/100 kg net) CCT heading Description Refund No 03.01 Fish, fresh (live or dead), chilled or frozen : B. Saltwater fish : I. Whole, headless or in pieces : m) Mackerel : I. bb) Frozen : For exports to all destinations with the excep ­ tion of Sweden, Norway, Faroe Islands, Finland, Iceland and the USSR 4-75 2, bb) Frozen : For exports to all destinations with the excep ­ tion of Sweden , Norway, Faroe Islands, Finland, Iceland and the USSR 4-75 II . Fillets : b) Frozen : 6 . Of mackerel : For exports to all destinations with the exception of Sweden , Norway, Faroe Islands , Finland, Iceland and the USSR 310 03.02 Fish, dried, salted or in brine, smoked fish , whether or not cooked before or during the smoking process : ex A. I. f)  Coalfish , dried and salted, whole , headless or in pieces : For exports to Porto Rico , the People's Republic of the Congo, Zaire , Gabon, Cameroon, Angola, Jamaica, Trinidad, Barbados , Windward and Leeward Islands , Panama, Surinam and the Domi ­ nican Republic 16-50  Mackerel , dried, salted or in brine , whole , headless or in pieces : For exports to Jamaica, Trinidad and Windward and Leeward Islands 4-00